Citation Nr: 1758658	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  08-39 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for diabetic retinopathy, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In June 2009, the Veteran testified at a hearing before a Decision Review Officer (RO hearing). A copy of the hearing transcript is associated with the record.

While this appeal was pending, the RO granted service connection for diabetes mellitus with erectile dysfunction, peripheral neuropathy of the upper and lower extremities, and coronary artery disease in an October 2011 rating decision.  Therefore, those issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDING OF FACT

The competent evidence of record does not show a diagnosis of diabetic retinopathy.


CONCLUSION OF LAW

The criteria for service connection for diabetic retinopathy, to include as secondary to diabetes have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

II. Legal Criteria 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either(a) proximately caused by or(b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Analysis

The Veteran asserts that he has diabetic retinopathy as a result of service, specifically as secondary to his service-connected diabetes mellitus.  However, service connection is not appropriate because the overall weight of the evidence is against a finding that the Veteran has a current diabetic retinopathy diagnosis.

In this regard, the Veteran was afforded a VA eye examination in November 2006.  The Veteran stated that he experienced intermittent blurred vision.  However, he denied glaucoma, eye surgeries, or ocular pain.  Furthermore, the Veteran stated he was not on any medications at the time.  The VA examiner noted a diagnosis of glaucoma not related to diabetes.  The VA examiner found that there was no diabetic retinopathy observed during the VA examination.

At a June 2009 Decision Review Officer hearing, the Veteran reported that his vision was fine and he was not having any problems with it.

In February 2012, the Veteran was afforded a VA diabetes examination.  The examiner found retinopathy to not be a complication of the Veteran's service-connected diabetes.

A December 2012 Saginaw VA Medical Center diabetic eye examination showed a normal eye examination.  Moreover, follow-up VA eye examinations in September and November 2015 both failed to reveal any indication for diabetic retinopathy and were negative for that diagnosis.

In conclusion, the Veteran's claims file does not show a diagnosis of diabetic retinopathy at any point in time.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, because there is no evidence of diabetic retinopathy, the Board finds that service connection for the condition is not warranted. 


ORDER

Service connection for diabetic retinopathy, to include as secondary to diabetes mellitus, is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


